Citation Nr: 1513213	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for internal derangement of the left knee with medial meniscectomy.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran's PTSD is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

2. The Veteran's right knee disability is shown to be characterized by pain, with flexion measuring no less than 125 degrees at worst and with full extension, but with no ankylosis, recurrent subluxation, lateral instability, dislocated, or removal of, semilunar cartilage, impairment of tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).

2. A rating in excess of 10 percent for service-connected internal derangement of the left knee with medial meniscectomy is not warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes (Code) 5256-5263 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in June and December 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's postservice VA treatment records have been secured.  The RO arranged for VA general, knee, and PTSD examinations in January 2012.  The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

Increased Rating for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 30 percent.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned a Global Assessment of Functioning (GAF) score of 62 for his PTSD during the applicable timeframe.  GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

On January 2012 VA initial PTSD examination, the Veteran reported that he has been divorced three times.  He has three daughters, but only maintains contact with one of them.  He stated that he can do little in the way of housework and that his roommate generally maintains the residence; a visiting nurse/housekeeping aide also assists with activities of daily living.  He can drive himself to the grocery store but becomes irritated and impatient if the store is crowded.  He attends church but sits in the back due to social discomfort.  He reported getting into fights many years ago, but nothing recent. He denied any legal charges or problems with out of control anger.

The Veteran's symptoms include efforts to avoid thoughts, feelings, or conversations associated with the trauma, inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, sense of foreshortened future, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  Additional symptoms include depressed mood, anxiety, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and poor appetite/eating habits.  

On examination, PTSD, depression, not otherwise specified, with memory difficulty, and alcohol dependence in partial remission were diagnosed.  The examiner determined that the Veteran's PTSD was due to service while his depression was due to a postservice injury.  The examiner determined that it was possible to differentiate which symptoms were attributable to each diagnosis: for PTSD, the Veteran's symptoms included reexperiencing, sensitivity to and avoidance of reminders, hypervigilance, easy startle-ability, memory gaps, a sense of foreshortened future, and sleep disturbance.  Low moods, crying spells, poor appetite, reduced levels of energy and interest, and memory problems, especially for recent content, were attributed to his depression.   He determined that the Veteran's mental diagnoses, combined, cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The examiner noted that the Veteran minimally meets the criteria for PTSD and that his impairment due to PTSD is "not very great."  Although the examiner assigned a GAF score of 52 for all of the Veteran's mental diagnoses, he determined that only one-half of the reflected impairment, equivalent to a GAF score of 62, is due to PTSD.  The examiner also noted that the Veteran's treatment records indicate cognitive difficulty, likely due to a frontal lobe deficit.  The examiner found this to be consistent with the Veteran's report of memory problems and his problems with giving a coherent history during the examination.

The examiner determined that the Veteran's PTSD alone would not preclude his pursuing gainful employment and noted that he left the workforce due to injuries unrelated to his PTSD.

The Board notes the explicit determination by the January 2012 VA examiner that a number of the Veteran's mental symptoms, including low moods, crying spells, poor appetite, reduced levels of energy and interest, and memory problems, especially for recent content, are unrelated to his service-connected PTSD but are rather related to separate disorders.  In this regard, the examiner specifically distinguished the PTSD symptoms from the symptoms unrelated to PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: reexperiencing, sensitivity to and avoidance of reminders, hypervigilance, easy startle-ability, memory gaps, sense of foreshortened future, and sleep disturbance. The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, chronic sleep impairment, suspiciousness, and mild memory loss among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  

Although the 50 percent rating criteria contemplate occupational and social impairment with reduced reliability and productivity, such impairment must be  "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has memory gaps, and because the 50 percent level contemplates impairment of short- and long-term memory, does not mean his PTSD rises to the 50 percent level.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's memory impairment is expressly contemplated by the 30 percent criteria.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

A GAF score of 62 has been assigned throughout the period of the claim, with respect to his service-connected PTSD, reflecting mild symptoms.  Accordingly, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time during the evaluation period.  See Fenderson, 12 Vet. App. at 126-27.  

The Board acknowledges that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.  

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 30 percent rating throughout the appeal period.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, does not apply.  38 U.S.C.A. § 5107(b).  

Increased Rating for the Left Knee

The Veteran's service-connected left knee disability has been rated as 10 percent disabling under Code 5260 for limitation of flexion.  It was previously evaluated by the RO under Code 5257 for recurrent subluxation or lateral instability.  

Code 5257 provides for 10, 20, and 30 percent ratings for slight, moderate, or severe recurrent subluxation or lateral instability of the knee, respectively.  38 C.F.R. § 4.71a, Code 5257.   

Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  

Code 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

Code 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

In VAOPGCPREC 9-2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. Id. 

Historically, the Veteran injured his knee in service and underwent a medial meniscectomy in 1973 to repair his torn medial meniscus.

The Board finds that the left knee rating issue on appeal appears to have arisen originally from a February 2011 claim filed by the Veteran.  A January 2012 rating decision awarded an increased rating (from 0 to 10 percent) for the left knee disability, effective February 28, 2011 (date of claim).  Consequently, in this case VA must determine whether the evidence of record from February 2010 (a year prior to the February 2011 claim on appeal) shows a factually ascertainable increase in the severity of the Veteran's left knee disability.

The Board notes that the Veteran injured his left knee after service when he fell from a ladder and sustained fractures of the left and right legs, feet, and ankles, as well as compression fractures to his back in late 1996 or early 1997 while cleaning a skylight for a cleaning business he recently purchased.  The Board further notes that the medical evidence of record adequately distinguishes between the symptomatology associated with the Veteran's service-connected left knee condition and the subsequent postservice injury resulting in additional left knee impairment.  Mittleider, 11 Vet. App. at 181, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

On January 2012 VA knee examination, the Veteran reported that his left leg gives way and has done so since his postservice accident; he reported that his left leg gave way prior to the postservice accident, but only about once per month.  He also stated that his left knee locks and that this causes his right knee to give way.  He complained of constant, moderate pain with the use of analgesics and that walking more than two blocks will cause more pain.  He also complained of occasional mild swelling of the knee area.  He ambulates with a cane generally, but uses a walker when he has a flare-up and a motorized scooter if he is going further than two blocks.  He reported that his postservice injury occurred when his left leg gave way and he fell off a ladder.

Range of motion testing of the left knee revealed flexion to 125 degrees, with objective evidence of painful motion beginning at 100 degrees, and extension to 0 degrees with pain.  Repetitive use testing was not performed as the Veteran had severe pain with even single range of motion movements; he declined further examination of the knees.  The VA examiner reported functional loss as follows: less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, and disturbance of locomotion in both knees.  The examiner was unable to perform joint instability tests but indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  No shin splints were noted.  The Veteran had no symptoms resulting from his meniscus condition and no residual signs and/or symptoms due to his meniscectomy. His resulting scars were not considered painful and/or unstable or greater than 39 square centimeters.  Degenerative arthritis was noted on x-ray.  

The examiner noted that the Veteran was able to work prior to the postservice knee injury and that he has been unable to work due to the combined effect of the subsequent multiple fractures.  The residuals of his postservice knee surgery included severe pain and limited motion.  The examiner noted that the "vast majority" of the Veteran's current symptoms are secondary to his postservice injury when he landed on his feet and fractured multiple bones in his legs and back.  He opined that the symptoms associated with his left knee appear to have remained stable but significantly worsened after the postservice injury.  He concluded that the Veteran's current left knee symptoms are associated with his postservice injury.

Turning to application of the applicable rating criteria, the Board finds that the preponderance of the evidence weighs against the award of a rating in excess of 10 percent for the Veteran's left knee disability.

Specifically, as there is no evidence of ankylosis of the knee, dislocation of semilunar cartilage, impairment of tibia and fibula, or genu recurvatum,  Codes 5256, 5258, 5262, and 5263, respectively, do not apply.  Although the Veteran had a left knee meniscectomy, the January 2012 VA examiner stated that the Veteran had no symptoms resulting from his meniscus condition and no residual signs and/or symptoms due to his meniscectomy.  Accordingly, a 10 percent rating under Code 5259 for symptomatic removal of semilunar cartilage is not warranted.
	
During the appeal period, his left knee did not manifest flexion limited to 30 degrees or extension limited to 15 degrees which would warrant an increased rating pursuant to Codes 5260 or 5261.

The Board notes that the Veteran has complained of his left knee "giving way" and that he was unable to perform joint instability tests.  His statements describing his knee "giving way" are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The Board finds that prior examinations (although outside of the appeal period for rating purposes) are helpful in determining whether the Veteran's current complaints of his knee "giving way" indicates instability and, if so, whether such is 
related to his service-connected left knee disability or subsequent postservice impairments.  On January 1994 VA examination, the Veteran did not complain of instability.  There was no evidence or recurrent swelling or locking and his ligamentous structures were stable.  On April 1998 VA examination, the examiner "presumed," without explanation, that the postservice injury occurred because of left knee instability.  On December 2008 VA examination, the Veteran's left knee was positive for "giving way" but negative for instability.

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding instability of the knee during any part of the rating period.  The 2012 VA examiner noted s/he was unable for joint stability, but indicated that "instability of station" did not apply to the Veteran  Accordingly, a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee is not warranted for any part of the appeal period.

The Board further notes that the examiner determined that the vast majority of the Veteran's current symptoms are secondary to his postservice injury.  In this regard, the Board notes that the medical evidence adequately distinguishes between the symptomatology associated with the Veteran's service connected knee disability and the subsequent knee impairments.  See Mittleider, 11 Vet. App. at 182.  

The Board finds, therefore, that the medical evidence of record fails to demonstrate that the Veteran's disability picture is consistent with the limitations of motion for the next higher rating in the present case even with consideration of the DeLuca factors such as additional limitation of functioning on flare ups, weakness, incoordination, fatigability, or lack of endurance.  

In making this determination, the Board acknowledges the Veteran's statements but finds, however, that the probative and persuasive evidence as to the nature and severity of his left knee disability is the contemporaneous medical evidence that shows that his left knee disability is primarily due to an intercurrent (post-service) injury.

Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted for the service-connected internal derangement of the left knee with medial meniscectomy.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The claim is, therefore, denied.

Additional Considerations

The record does not suggest that the rating criteria are inadequate for the ratings assigned for the Veteran's PTSD and left knee disability, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disabilities have been fully considered and are contemplated by the schedular criteria. Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has been unemployed during the course of the appeal, he has not asserted that it is due to PTSD.  Further, the 2012 PTSD examiner stated "the Veteran's PTSD alone would not preclude his pursuing gainful employment.  He left the workforce due to injuries from a fall in 1996, and had satisfactory employment and college work prior to that."  Accordingly, as there is no evidence of unemployability due to his service-connected disabilities, further consideration of TDIU is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 30 percent for posttraumatic stress disorder is denied.

A rating in excess of 10 percent for internal derangement of the left knee with medial meniscectomy is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


